Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response
	Applicant filed a terminal disclaimer on 2/2/2022, approved, based on an obvious double patenting rejection against patent US 10,545, 935, since not deemed distinct, but allowable over the prior art of record.
	
Allowable Subject Matter
Claims 1, 13-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 (system) and claim 17 (method) and claim 22 (medium), after the updated search, the prior art of record, fails to teach the subject matter associated with a system, method, for providing access to a sharded database, comprising: a computer, including a processor, an application server or database environment, and a connection pool, that provides access to a database having a plurality of shards by which data is stored and presented, including: maintaining, at the connection pool, a pool of connections for use with a database driver in accessing the database in response to application requests; receiving, from a client application, a shard key information during at least one of a checkout of a connection to the database, or at a later point in time; and using the shard key information to identify a connection by its shard key and provide access by the client application to a corresponding shard of the database, for use by the client application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
4/7/2022